Cosmos Holdings Inc. f/k/a Prime Estates and Developments, Inc. January 3, 2014 Jennifer Gowetski, Senior Counsel United StatesSecurities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington,D.C.20549-7010 Re: Prime Estates and Developments, Inc. Form 8-K/A Filed November 14, 2013 File No. 000-54436 Dear Ms. Gowetski, We have filed a further amended Form 8-K/A to the above-captioned Form 8-K/A. The table setting forth responses to our comments on Form 8-K is attached. We further confirm: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions concerning this matter or anything else related to this filing, please do not hesitate to contact the undersigned. Thank you for our consideration. Sincerely, PRIME ESTATES&DEVELOPMENTS, INC. By: /s/ Dimitrios Goulielmos Dimitrios Goulielmos, President 1 COMMENT NUMBER RESPONSE 1 We now disclose in MDA – Liquidity and Capital Resources/Revenue Recognition, the following: At September 30, 2013, we had € 358,583 ($501,217) in cash and negative working capital of $903,231. As of September 30, 2013, we had cash of $500,240 provided by operations that we have not recognized. In fact, it was reported in our Form 8-K filed November 25, 2013 that our former accountant resigned on November 20, 2013 as a result of “being unable to substantiate revenue.” At the date of the prior accountants resignation, we did not fully understand the implications of GAAP requirements for recognizing revenue. We now know and fully understand that just because we know the job has been done and the money has been collected and deposited into our bank account does not mean we can recognize. We learned that GAAP requires more. Specifically we now understand that to recognize revenue on our financial statements, we must be able to provide our auditor with the following to meet GAAP requirements for revenue recognition: 1.
